DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to claims 1, 13, and 17, “a position on the host vehicle of the respective Doppler sensor that collected the second set data” and “a position on the host vehicle of the respective Doppler sensor that collected the third set data” are not indefinite because the position of the respective Doppler sensor that collects the second and/or third set of data may or may not be the same as the Doppler sensor that collected the first set of data but it is understood in light of the specification that either the first or second Doppler sensor collects the second and third set of data and the position of the Doppler sensor that collects the respective data may be different or it may also be the same.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: Such claim limitation(s) is/are: “means for collecting at least one set of data with the first Doppler sensor” and “means for collecting at least one set of data with the first Doppler sensor” in claim 17
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Charles Bieneman on 12/14/2021.
The application has been amended as follows: 
Claim 1, line 4 “a radial distance, an azimuth angle, and a range rate” is amended to –a first radial distance, a first azimuth angle, and a first range rate--.
Claim 1, line 6 “a radial distance, an azimuth angle, and a range rate” is amended to –a second radial distance, a second azimuth angle, and a second range rate--.
Claim 1, line 8 “a first set, a second set, and a third set” is amended to – a first set of data, a second set of data, and a third set of data--.
Claim 2, line 1 “the respective position” is amended to –respective positions--.
Claim 2, lines 3-4 “of the respective first or second Doppler sensors” is deleted.
Claim 5, line 2 “the radial component” is amended to –the radial components--.
Claim 6, line 2-3 “a radial distance, an azimuth angle, and a range rate” is amended to –a third radial distance, a third azimuth angle, and a third range rate--.
Claim 8, line 2 “the first set of a radial distance, an azimuth angle, and a range rate” is amended to –the first set of data includes the first radial distance, the first azimuth angle, and the first range rate--.
Claim 8, line 3-4 “the second set of a radial distance, an azimuth angle, and a range rate” is amended to –the second set of data includes the second radial distance, the second azimuth angle, and the second range rate--.
Claim 8, line 5 “the third set of a radial distance, an azimuth angle, and a range rate” is amended to –the third set of data includes the third radial distance, the third azimuth angle, and the third range rate--.
Claim 8, line 8 “the first set” is amended to –the first set of data--.
Claim 8, line 8-9 “the second set” is amended to –the second set of data--.
Claim 8, line 9 “the third set” is amended to –the third set of data--.
Claim 13, line 3 “a radial distance, an azimuth angle, and a range rate” is amended to –a first radial distance, a first azimuth angle, and a first range rate--.
Claim 13, line 5 “a radial distance, an azimuth angle, and a range rate” is amended to –a second radial distance, a second azimuth angle, and a second range rate--.
Claim 13, line 8-9 “a first set, a second set, and a third set” is amended to – a first set of data, a second set of data, and a third set of data--.
Claim 14, line 1 “the position of the Doppler sensor” is amended to –respective positions of the first and second Doppler sensors--.
Claim 16, line 1-2 “the respective radial component” is amended to –the respective radial components--.
Claim 17, line 5 “a radial distance, an azimuth angle, and a range rate” is amended to –a first radial distance, a first azimuth angle, and a first range rate--.
Claim 17, line 8 “a radial distance, an azimuth angle, and a range rate” is amended to –a second radial distance, a second azimuth angle, and a second range rate--.
Claim 17, line 10-11 “a first set, a second set, and a third set” is amended to – a first set of data, a second set of data, and a third set of data--.
Claim 18, line 1 “the position of the Doppler sensor” is amended to –respective positions of the first and second Doppler sensors--.
Claim 20, line 1-2 “the respective radial component” is amended to –the respective radial components--.
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: Jordan et al (US 8112223) does not teach nor make obvious (Claim 1, 13, and 17) determine a linear velocity of the target and a yaw rate of the target based on the first, second, and third radial components of the ground velocity of the target.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648